F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                           MAY 3 2000
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    JOHN WOODWARD,
    as Administrator of the Estate of
    Heather Rose Rich, deceased,

                Plaintiff-Appellant,

    v.                                                    No. 99-6238
                                                   (D.C. No. 98-CV-1383-M)
    CAROLYN BEAVER, individually;                        (W.D. Okla.)
    BEAVER LUMBER & PLUMBING
    INC., an Oklahoma corporation,

                Defendants-Appellees.


                             ORDER AND JUDGMENT           *




Before TACHA , ANDERSON , and LUCERO , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      On October 3, 1996, Heather Rose Rich was kidnapped and murdered.

Joshua Bagwell, Curtis Gambill, and Randy Wood were convicted of the murder

and are currently serving life sentences. Defendant Carolyn Beaver is the

Vice-President of defendant Beaver Lumber, and on October 1, 1996, she

delivered shotgun ammunition to Bagwell and Gambill. She sold the ammunition

on account to Bagwell’s grandparents after Bagwell’s mother had given Carolyn

Beaver permission to deliver ammunition to Bagwell, who was a minor. Plaintiff,

Heather Rich’s father and the administrator of her estate, brought this diversity

action for wrongful death, alleging that Carolyn Beaver negligently delivered

and/or sold the ammunition to Bagwell and/or Gambill and that Beaver’s

negligence was the proximate cause of Heather Rich’s death.

      On May 13, 1999, the district court denied plaintiff’s motion for partial

summary judgment, which sought a ruling as a matter of law that Beaver violated

an Oklahoma statute making it unlawful to sell certain arms or weapons to

a minor. In denying the motion, the district court found that the shotgun

ammunition Beaver delivered to Bagwell and Gambill was not an “offensive

weapon” within the meaning of Okla. Stat. tit. 21, § 1272. Consequently, the

district court found that Beaver did not violate Okla. Stat. tit. 21, § 1273,

which makes it unlawful to sell or give a minor a weapon designated in § 1272.

That ruling foreclosed plaintiff’s strict liability argument. On May 21, 1999, the


                                          -2-
district court granted defendants’ summary judgment motion. The court found

that there was no genuine issue as to any material fact that Beaver’s delivery of

the ammunition to Bagwell and Gambill was not the proximate cause of Heather

Rich’s death. In reaching that conclusion, the district court found, as a matter of

law, that there was no evidence that Beaver should have foreseen that Bagwell

and Gambill would use the ammunition to murder Heather Rich and that the

criminal act of murder was the supervening cause of Heather Rich’s death.

       We review the district court’s grant or denial of summary judgment      de novo

to determine if there is a genuine issue as to any material fact and whether

defendants are entitled to judgment as a matter of law.    See Mann v. United

States , 204 F.3d 1012, 1015 (10th Cir. 2000). In making this determination,

we view the evidence in the light most favorable to plaintiff and draw any

inferences in his favor.   See id . Because our jurisdiction is based on diversity, we

apply Oklahoma law to the substantive issues raised on appeal.      See Boyd Rosene

& Assocs., Inc. , 174 F.3d 1115, 1118 (10th Cir. 1999)    . This case solely involves

questions of Oklahoma state law.

       We agree with the district court that the ammunition delivered by Beaver to

Bagwell is not an offensive weapon within the meaning of Okla. Stat. tit. 21,

§ 1273. The district court’s analysis on this point is thorough and well-reasoned,

and any analysis we could make would be redundant. Therefore, we affirm the


                                            -3-
district court’s denial of plaintiff’s motion for partial summary judgment on the

statutory question for substantially the same reasons stated in the district court’s

order dated May 13, 1999.

      We also agree with the district court’s ruling as a matter of law on the

Oklahoma state law issue of negligence. Again, the district court’s opinion on

this issue is thorough and well-reasoned, and we affirm the grant of summary

judgment in favor of defendants on the state law negligence issue for substantially

the reasons stated by the district court in its order dated May 21, 1999.

      AFFIRMED.



                                                     Entered for the Court



                                                     Deanell Reece Tacha
                                                     Circuit Judge




                                          -4-